                        Case 5:20-cv-00013-LGW-BWC Document 5 Filed 01/06/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  CRAIG L. JONES,

                                          Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE

                                                                                                      CV520-13
                                           V.                                    CASE NUMBER:
                  ATTORNEY GENERAL CHRISTOPHER M. CARR,

                                          Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED

                    that in accordance with the Order of the Court entered this 6th day of January 2021, the Report and

                    Recommendation of the Magistrate Judge is ADOPTED as the opinion of the Court. Therefore, the

                    Plaintiff's Complaint is DISMISSED, Plaintiff's motion for leave to proceed in forma pauperis is

                    DENIED as moot, and Plaintiff is DENIED in forma pauperis status on appeal. This case stands

                    CLOSED.




           Approved by: ________________________________
                        HON. LISA GODBEY WOOD, JUDGE
                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA

              January 6, 2021                                                  John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
